*216Judgment (denominated an order), Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered June 5, 2002, which denied petitioner’s application to annul respondents’ determination denying her accident disability retirement benefits and dismissed the petition, unanimously affirmed, without costs.
Respondent Police Commissioner found that petitioner’s psychological disabilities did not arise solely out of a 1994 shooting incident in which petitioner killed one of three men attempting to hold up a beauty parlor in which she was a customer. The record contains credible evidence to support the findings of the Medical Board of the New York City Employees’ Retirement System as to the cause of petitioner’s disability, and the Board of Trustees was entitled to rely on the Board’s recommendation as to causation, “even in the face of conflicting evidence” (Matter of Bevers v New York City Employees’ Retirement Sys., 179 AD2d 489, 490 [1992], lv denied 79 NY2d 758 [1992]). Thus, respondents’ determination was not arbitrary or capricious (Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]). Concur— Nardelli, J.P., Tom, Mazzarelli and Marlow, JJ.